IN THE SUPREME COURT OF THE STATE OF DELAWARE


BELL HELICOPTER TEXTRON, INC.,              §
                                            §                 No. 333, 2014
      Defendant-Below,                      §
      Appellant,                            §
                                            §
      v.                                    §
                                            §                 Court Below: Superior Court
ANDRES ARTEAGA, individually, and as §                        of the State of Delaware
Co-Representative of the Estate of Leonardo §                 in and for New Castle County
Andres Arteaga (deceased); and              §
SOCORRO ARTEAGA, individually, and §                          C.A. No. N12C-05-008 JRJ
as Co-Representative of the Estate of       §
Leonardo Andres Arteaga (deceased), et al., §
                                            §
      Plaintiffs-Below,                     §
      Appellees.                            §

                                   Submitted: February 18, 2015
                                      Decided: April 6, 2015


Before STRINE, Chief Justice; HOLLAND, VALIHURA, and VAUGHN, Justices;
and GLASSCOCK, Vice Chancellor; constituting the Court en Banc.

Upon appeal from the Superior Court. REVERSED.

Joseph J. Bellew, Esquire, Damien Nicholas Tancredi, Esquire, Cozen O‘Connor,
Wilmington, Delaware; Catherine Slavin, Esquire (argued), Gordon & Rees LLP,
Philadelphia, Pennsylvania, for Appellant.

Richard A. Zappa, Esquire, Timothy E. Lengkeek, Esquire, Young Conaway Stargatt &
Taylor, LLP, Wilmington, Delaware; Garvan F. McDaniel, Esquire, The Hogan Firm,
Wilmington, Delaware; John C. Schwambach, Jr., Esquire (argued), Stevenson &
Murray, Houston, Texas, for Appellees.


STRINE, Chief Justice, for the Majority:



    Sitting by designation under Del. Const. art. IV, § 12.
                                I.     INTRODUCTION

       Bell Helicopter Textron Inc. (―Bell‖), a Delaware corporation, appeals from a

Superior Court order determining that Texas law should govern litigation involving a

helicopter that crashed in Mexico on October 15, 2010. Despite the presumption in the

Restatement (Second) of Conflicts that the law of the place where the injury occurred

should govern the dispute,1 the Superior Court found that Texas law has the ―most

significant relationship‖ to the liability, damages, and remedies at issue. The court also

opined that Texas law would be easier to apply than Mexican law because there would be

no need to hire interpreters. In this interlocutory appeal, Bell argues that Mexican law is

more appropriate because the decedents were all Mexican citizens, their relatives

bringing this suit are all Mexican citizens, the helicopter was owned by a Mexican

company, and it had been operated solely within Mexico for over thirty years when it

crashed. Because the governing Restatement test to determine which sovereign‘s law to

apply strongly favors Mexico, we reverse. The decision of which law to apply to tort

claims must be made on neutral principles that apply in all cases. In this case, those

principles unambiguously favor applying Mexican law to the liability, damages, and

remedies at issue.

                                 II.    BACKGROUND

       On October 15, 2010, a helicopter transporting mechanics and technicians from

the Mexican state of Campeche to a work site in the Mexican state of Veracruz crashed,


1
 Restatement (Second) of Conflicts of Laws § 146 (1971) (for personal injury); id. § 175 (for
wrongful death actions).
                                             1
killing everyone on board. The helicopter was registered in Mexico and was owned by a

Mexican company that provides transportation services within Mexico, and was thus

regulated by Mexico‘s federal aviation authority. All of the victims, including the two

pilots and seven passengers, were Mexican citizens.

       Mexican federal aviation authorities determined that the cause of the crash was a

defective inboard strap fitting. The helicopter was manufactured by Bell in 1979, and has

been operated continuously in Mexico since that time. Bell also manufactured the strap

fitting, which was installed in the helicopter in Mexico in 2009. The helicopter and the

strap fitting were both designed and manufactured in Texas, where Bell is headquartered.

       The only connection to this forum is that Bell is a Delaware corporation.

Therefore, under the internal affairs doctrine, relations between Bell‘s stockholders and

managers are governed by the DGCL and the Delaware common law of corporations.2

But Bell has no operations in Delaware related to the helicopter crash and no conduct in

Delaware affected the unfortunate victims of the crash, none of whom have any relevant

connection with Delaware.        Indeed, when estates for the victims were opened in

Delaware to initiate this litigation, the plaintiffs filed petitions seeking to be excused from

the need to appear in person because it would be an ―unusual inconvenience‖ to do so. 3




2
  See, e.g., Sagarra Inversiones, S.L. v. Cementos Portland Valderrivas, S.A., 34 A.3d 1074,
1081-82 (Del. 2011) (―The term ‗internal affairs‘ encompasses ‗those matters that pertain to the
relationships among or between the corporation and its officers, directors, and shareholders.‘
The doctrine requires that the law of the state . . . of incorporation must govern those
relationships.‖) (internal citations omitted).
3
  See, e.g., App. to Opening Br. at 373 (Petition and Order Under Chancery Court Rule No. 190).
                                               2
       Notwithstanding that Delaware has no relationship to the crash and that Delaware

is much farther from Mexico than Texas, which the plaintiffs argue has the ―most

significant relationship‖ with this litigation, the plaintiffs filed products liability suits

against Bell in the Delaware Superior Court in 2012.4 The plaintiffs chose not to file in

either their home nation of Mexico or Texas, the American state whose law they contend

governs their claims.5 The plaintiffs, all Mexican citizens, are representatives of seven of

the victims (both pilots and five of the passengers).

       Bell first moved to dismiss on forum non conveniens grounds, arguing that it was

more appropriate to litigate claims stemming from a Mexican helicopter crash in a

Mexican court. In a ruling that predated this Court‘s decision on the issue of forum non

conveniens in Martinez v. E.I. DuPont de Nemours & Co., Inc.,6 the Superior Court

denied Bell‘s motion, holding that Mexico was not an available alternate forum.7 The

Superior Court‘s judgment was based in large part on its determination that a non-citizen

cannot consent to jurisdiction in a Mexican court, and thus no case against Bell could



4
  The lawsuits were eventually consolidated. The plaintiffs also sued Bristow Helicopters, Inc.
and Bristow U.S. LLC, who provide helicopter management and services, for failing to inspect
and maintain the helicopter. Both companies were eventually voluntarily dismissed.
5
   The plaintiffs‘ non-Delaware attorney, who is a partner at a Texas-based law firm,
acknowledged at oral argument that the plaintiffs chose not to file suit in Texas because they
perceived Delaware as a ―friendlier‖ forum, even though his clients desire Texas law to apply to
their claims. Oral Argument at 37.18, Bell Helicopter Textron, Inc. v. Arteaga, No. 333, 2014
(Del. Feb. 18, 2015), available at http://courts.delaware.gov/supreme/oralarguments/ (―[W]hen
you have the choice of more than one forum . . . you pick the best forum that you think will
benefit your clients.‖). In other words, the plaintiffs want a ruling under Texas law but rendered
by a judicial system with no relevant connection to the litigation, and that, unlike a Texas court,
has no substantial experience or expertise in Texas law.
6
  86 A.3d 1102 (Del. 2014).
7
  Arteaga v. Bell Helicopter Textron, Inc., 2012 WL 5992810 (Del. Super. Nov. 30, 2012).
                                                3
proceed in Mexico.8 At that point, Bell did not file an interlocutory appeal to this Court.

But after finding cases from Mexico involving foreign defendants, Bell moved to reopen

the judgment under Rule 60(b).9 The Superior Court denied the motion in a bench

ruling.10 Bell then attempted to file an interlocutory appeal to this Court from that denial,

which was refused.11 Bell never suggested moving the case to Texas, and the Supreme

Court did not consider Texas as a potential alternative forum in its ruling.

       Bell next filed a motion requesting that the Superior Court apply Mexican law to

the plaintiffs‘ remedies. On the same day, the plaintiffs filed a motion requesting the

application of Texas law to liability and damages.            Neither party contended that

Delaware law should apply, signaling the obvious: Delaware has no relevant connection

to the litigation that would lead to its law governing the claims at issue. The Superior

Court heard oral argument on both motions. Following this Court‘s ruling in Martinez,

the Superior Court requested additional briefing from the parties on the effect of the

decision on the choice of law motions. The Superior Court did not revisit its previous

decision not to dismiss the case on forum non conveniens grounds.

       In Martinez, this Court affirmed the Superior Court‘s judgment dismissing the

plaintiff‘s complaint on the basis of forum non conveniens. The plaintiff was a citizen of

Argentina who claimed that her husband had suffered from asbestos exposure while

working in an Argentinean textile plant owned by a ―great-great grand-subsidiary‖ of

8
   See id. at *3 (―Mexican courts will almost certainly dismiss this suit because Defendants are
domiciled in the United States of America.‖).
9
  Super. Ct. Civ. R. 60(b).
10
   App. to Answering Br. at 50 (Feb. 19, 2013, Hearing Transcript at 36).
11
   Bell Helicopter Textron, Inc. v. Arteaga, 2013 WL 1282456 (Del. Mar. 28, 2013).
                                               4
DuPont, a Delaware corporation.12 The Court determined that DuPont had met its ―high

burden‖ to prove ―overwhelming hardship‖ from having to litigate about Argentinean

issues in a Delaware court.13 Although the issue before the Court was not which law

should govern the litigation, the Court noted that one of the factors in its determination to

dismiss the suit was that ―the governing law is set forth in Spanish, not English;‖ in other

words, there was no question that Argentinean law, not Delaware law, would apply to

litigation involving injuries sustained by an Argentine working in Argentina.14

       After considering the parties‘ briefing on Martinez, the Superior Court issued an

order determining that Texas law should apply to the plaintiffs‘ claims.15 As the Superior

Court noted, Delaware courts use a two-part test to determine which sovereign‘s law to

apply when there is a conflict: first, the court determines whether there is an actual

conflict of law between the proposed jurisdictions. If there is a conflict, the court

determines which jurisdiction has the ―most significant relationship to the occurrence and

the parties‖ based on the factors (termed ―contacts‖) listed in the Restatement (Second) of

Conflict of Laws.16

       In this case, the Superior Court first determined that Texas and Mexican law differ

on the available remedies, damages, and liabilities, which was not disputed by the




12
   Martinez v. E.I. DuPont de Nemours & Co., Inc., 86 A.3d 1102, 1103 (Del. 2014).
13
   Id. at 1106.
14
   Id.
15
   Arte[a]ga v. Bell Helicopter Textron, Inc., 2014 WL 2600092 (Del. Super. June 10, 2014)
[hereinafter Opinion].
16
   Travelers Indem. Co. v. Lake, 594 A.2d 38, 47 (Del. 1991).
                                             5
parties.17   The court then reviewed the relevant factors contained in § 145 of the

Restatement. The four contacts, which ―are to be evaluated according to their relative

importance with respect to the particular issue,‖ are:

       (1) the place where the injury occurred;
       (2) the place where the conduct causing the injury occurred;
       (3) the domicil, residence, nationality, place of incorporation and place of
       business of the parties; and
       (4) the place where the relationship, if any, between the parties is
       centered.18

       The Restatement test is not mathematical; that is, it ―does not authorize a court to

simply add up the interests on both sides of the equation and automatically apply the law

of the jurisdiction meeting the highest number of contacts.‖19 Rather, the facts specific to

each issue are relevant in determining which factors are most important.20

       The Restatement also provides that the ―rights and liabilities of the parties with

respect to an issue in tort are determined by the local law of the state which, with respect

to that issue, has the most significant relationship to the occurrence and the parties under

the principles stated in § 6.‖21 The § 6 principles are:

       (a) the needs of the interstate and international systems,
       (b) the relevant policies of the forum,


17
   For example, Mexican law does not provide remedies for a decedent‘s estate, which Texas law
does, although survivors have their own rights to receive material (economic) and moral (non-
economic) damages. Mexican law also computes economic damages from a plane crash
differently depending on whether the victim was a passenger or a crewmember. Texas law
recognizes strict products liability and allows for punitive damages; Mexican law does not.
18
   Restatement (Second) of Conflicts of Laws § 145(2) (1971).
19
   Travelers Indem. Co., 594 A.2d at 48 n.6.
20
   Id. (quoting Restatement (Second) of Conflicts of Laws § 145 (1971)) (―Section 145 has a
qualitative aspect. It clearly states that the ‗contacts are to be evaluated according to their
relative importance with respect to the particular issue.‘‖).
21
   Restatement (Second) of Conflicts of Laws § 145(1) (1971).
                                              6
       (c) the relevant policies of other interested states and the relative interests
       of those states in the determination of the particular issue,
       (d) the protection of justified expectations,
       (e) the basic policies underlying the particular field of law,
       (f) certainty, predictability and uniformity of result, and
       (g) ease in the determination and application of the law to be applied.22

       After considering these factors based on the circumstances of this case, the

Superior Court distinguished Martinez as ―affirmed based on forum non conveniens

grounds,‖ not on choice of law grounds.23 The court also found that whereas in Martinez,

―all injury-producing conduct occurred in Argentina,‖ in this case, ―the injury-producing

conduct occurred in Texas‖24 because the defective strap fitting was manufactured there.

Indeed, the court found that particular factor of the Restatement test dispositive in

determining which law to apply to liability and damages, dismissing Bell‘s argument that

the law of the place of the injury should govern.25 The court separately considered which

law to apply to remedies, and again determined that Texas law was more appropriate.

       Bell filed an application for certification of an interlocutory appeal on the choice

of law issue, which this Court accepted.




22
   Id. § 6(b). One study found that the methodology employed by courts in making choice of law
determinations ultimately ―plays a less significant role in the courts‘ choice of the governing law
than do other factors, such as the number and pertinence of factual contacts with a given state.
For example, regardless of methodology, in 79% of the cases in which the product‘s acquisition
and the victim‘s domicile and injury were in the same state, the courts applied that state‘s law,
regardless of whether it favored the plaintiff or the defendant and regardless of whether that state
was also the forum.‖ Symeon C. Symeonides, Choice of Law for Products Liability: The 1990s
and Beyond, 78 TUL. L. REV. 1247, 1248 (2004).
23
   Opinion at *6.
24
   Id.
25
   Id. at *4.
                                                 7
                                      III.   ANALYSIS

          On appeal, Bell argues that the Superior Court erred in holding that Texas has the

most significant relationship to damages, remedies, and liabilities. We agree.

     A.      Comity Requires Deference to the Laws of the Sovereign State With the
               Strongest Interest in the Case Under the Restatement Test

          When plaintiffs choose not to sue in the place where they were injured or where

they live, or even in the jurisdiction whose law they contend applies, but instead in a

jurisdiction with no connection to the litigation, our trial courts should be extremely

cautious not to intrude on the legitimate interests of other sovereign states.            Each

sovereign is entitled to conduct its own cost-benefit analysis to determine the appropriate

balance between compensating victims and fostering commercial activity within its

borders. Especially when, as here, our law is not at stake, comity requires us to respect

the balance established by those states.

          Delaware has no public policy interest in this case, except to avoid contributing to

forum-shopping and enmeshing itself in unrelated litigation. Delaware litigants expect

our courts to apply principled sets of rules to the cases before us. Choice of law rulings

should thus not depend on the judge‘s perception of the remedies available to plaintiffs in

particular jurisdictions, such that plaintiffs can always recover the highest amount.26

26
   As Bell argues, the approach our courts have taken to these issues has been erratic. Even
worse, Bell‘s argument that the inconsistencies can be explained based on whichever law is most
favorable to the plaintiff‘s recovery is not without plausibility. Compare Lee v. Choice Hotels
Int’l Inc., 2006 WL 1148737 (Del. Super. Mar. 21, 2006) (granting the defendant‘s request to
apply Indonesian law because the injury occurred in Indonesia, the plaintiffs were residents of
South Korea, and the defendant was incorporated in Delaware, and ―[t]here is a rebuttable
presumption in favor of applying Indonesian law since the accident occurred there and that
presumption should not be disturbed where place of incorporation is the only factor favoring the
                                               8
Likewise, a pro-defendant bias should not play into the calculus. As the Texas Supreme

Court once observed, ―we cannot circumvent settled choice of law standards by using the

public policy doctrine as an excuse to reach a more equitable remedy.‖27 Rather, the

Restatement principles this Court has identified as relevant must be applied consistently

in all like cases.     Put simply, the appropriate analysis is the one set forth in the

Restatement: our courts must determine which jurisdiction has the ―most significant

relationship‖ to the litigation. In this case, that jurisdiction is Mexico.

    B.       The Liability, Damages, and Remedies at Issue in this Case Should Be
                             Determined Under Mexican Law

         We review the trial court‘s decision on the choice of law to apply to tort claims,

including the issues of liability, damages, and remedies,28 de novo.29


forum‖), and Rasmussen v. Uniroyal Goodrich Tire Co., 1995 WL 945556 (Del. Super. Aug. 18,
1995) (applying Missouri law where the allegedly defective product was manufactured in
Oklahoma, the defendant was incorporated in Delaware and had its principle place of business in
Ohio, the plaintiff was a resident of Delaware, and the injury occurred in Illinois, because the
product had been purchased in Missouri by a Missouri resident) with Cervantes v.
Bridgestone/Firestone N., Tire Co., LLC, 2010 WL 431788 (Del. Super. Feb. 8, 2010) (denying
the defendants‘ request to apply Mexican law, even though the plaintiffs were Mexican citizens
and the injury occurred in Mexico, because the defendants were incorporated in the United States
and the allegedly defective product was designed and manufactured here).
27
   Larchmont Farms, Inc. v. Parra, 941 S.W.2d 93, 95 (Tex. 1997).
28
    Although the Superior Court considered which law to apply to the issues of liability and
damages separately from the plaintiffs‘ remedies as the Restatement requires, we note that it
generally makes no logical sense to apply different laws to these elements in the same case. To
do so risks subjecting litigants to a law of the case that is not the law of any jurisdiction, but is
instead an eclectic blend of various sovereigns‘ laws crafted by a judge into a bespoke tort law
fitted for a particular case. As a practical matter, the factors underlying the respective choice of
law determinations are identical. More importantly, liabilities and remedies are part of one
unified body of tort law. ―To some extent, at least, every tort rule is designed both to deter other
wrongdoers and to compensate the injured person.‖ Restatement (Second) of Conflicts of Laws
§ 145 cmt. c. (1971). Only extraordinary circumstances should justify unraveling the
connections between the duties defendants owe and the remedies afforded to plaintiffs in the
event of a tort. See, e.g., Simon v. U.S., 805 N.E.2d 798, 802-03 (Ind. 2004) (―[L]egislatures
‗may enact a given law only because of its expected interaction with a complementary law.‘ . . .
                                                 9
             1.      The Place Where the Injury Occurred Was Not Fortuitous

       Under the Restatement test, the first contact is often ―determinative‖30: § 146

provides that there is a rebuttable presumption that the law of the place where the injury

occurred should govern related personal injury litigation; § 175 establishes the same

presumption for wrongful death suits.31              As the Superior Court discussed, those

presumptions are less central when ―the place of injury can be said to be fortuitous or

when for other reasons it bears little relation to the occurrence and the parties with

respect to the particular issue.‖32 ―The place of injury is considered ‗fortuitous‘ when

there is no other significant contact with the site other than the injury itself.‖33 In this

case, the Superior Court determined that the location of the helicopter accident was

―fortuitous,‖ and thus gave little weight to the fact that the crash occurred in Mexico.34




Consequently, applying the law outside the context of the other laws in the jurisdiction may
contravene legislative intent. . . . As Brainerd Currie said, a party ―should not be allowed to put
‗together half a donkey and half a camel, and then ride to victory on the synthetic hybrid.‖‘‖)
(internal citations omitted).
29
   SIGA Tech., Inc. v. PharmAthene, Inc., 67 A.3d 330, 341 (Del. 2013).
30
   Pallano v. AES Corp., 2011 WL 2803365, at *8 (Del. Super. July 15, 2011)) (citing Cervantes
v. Bridgestone/Firestone N. Am. Tire Co., 2010 WL 431788, at *2 (Del. Super. Feb. 8, 2010));
see also Clinton v. Enter. Rent-A-Car Co., 977 A.2d 892, 895 (Del. 2009) (―For personal injury
actions, the law of the state where the injury occurred is presumed to control unless another state
has a more significant relationship.‖).
31
   Restatement (Second) of Conflicts of Laws § 146 (1971) (―In an action for a personal injury,
the local law of the state where the injury occurred determines the rights and liabilities of the
parties, unless, with respect to the particular issue, some other state has a more significant
relationship under the principles stated in § 6 to the occurrence and the parties, in which event
the local law of the other state will be applied.‖); id. § 175 (establishing the same presumption
for wrongful death actions).
32
   Restatement (Second) of Conflicts of Laws § 145 cmt. e. (1971).
33
   Pallano v. AES Corp., 2011 WL 2803365, at *8 (Del. Super. July 15, 2011) (citing Cervantes,
2010 WL 431788, at *2).
34
   Opinion at *4.
                                                10
       The Superior Court erred in making this determination. In Ison v. E.I. DuPont de

Nemours and Co., Inc., this Court observed that ―[a]irplane accidents are an example of

fortuitous injuries because the victim often has no connection to the place of the crash. In

this case, the plaintiffs cannot claim that the alleged injuries occurred fortuitously in their

home countries.‖35      Although Ison specifically mentioned airplane accidents as an

example of fortuitous accidents, the Court clarified that they were only ―fortuitous‖

because the victims have no other connection to the place of the crash.36 Ison noted that

plaintiffs cannot invoke the fortuity concept when they were injured ―in their own home

countries.‖37 That is also the case here: all of the victims were Mexican citizens, who

were traveling from one Mexican state to another for their jobs in Mexico. In other

words, the Mexican victims boarded a helicopter in Mexico that had been operating in

Mexico since 1979 to take a journey that was supposed to end (and did end, albeit

tragically) in Mexico.        There was nothing fortuitous about this: they did not

―fortuitously‖ happen to be in Mexico—they lived and worked there.38 The Superior

Court focused on the fact that the helicopter crashed in the Mexican state of Veracruz,

which was ―fortuitous‖ because most of the victims otherwise had no connections to that


35
   729 A.2d 832, 844 (Del. 1999).
36
   For example, if a flight bound for London departed from New York on a U.S.-based carrier,
but crashed in Greenland, the site of the accident could be considered ―fortuitous.‖
37
   Accord Feltham v. Bell Helicopter Textron, Inc., 41 S.W.3d 384, 390 (Tex. App. 2001) (―The
case at bar does not involve a flight destined to leave Canada. Consequently, the place of injury
was not fortuitous.‖).
38
   Cf. Land v. Yamaha Motor Corp., 272 F.3d 514, 517 (7th Cir. 2001) (―Charles Land was
injured while operating the WaveRunner in Indiana. He was a resident of Indiana, the owner of
the boat was a resident of Indiana, and the boat had been garaged and serviced in Indiana for a
decade before it caused Land‘s injury. There is no evidence in the record that the WaveRunner
was ever used outside of Indiana. It was not mere fortuity that the injury occurred in Indiana.‖).
                                               11
state. But as the Superior Court then correctly noted, ―[a]viation activities in Mexican

airspace are a matter of Mexican federal jurisdiction.‖39 Thus, it is irrelevant that the

Mexican state in which the helicopter crashed was ―fortuitous‖—the helicopter‘s location

in the victim‘s home country of Mexico was not. As a result, the Superior Court gave too

little weight to the fact that the accident took place in Mexico.40

2.       The Other Three Restatement Contacts Do Not Establish that a Jurisdiction Other
     than Mexico Has a More Significant Relationship to the Occurrence and the Parties

        The Superior Court‘s error in discounting the importance of the place of the

accident undermined the rest of its analysis. The other three Restatement contacts,

considered in light of the principles in § 6, do not warrant rebutting the presumption that

the law of the place of the accident—i.e., Mexico—should govern this litigation.

        The Superior Court focused primarily on the second contact, the place where the

conduct causing the accident occurred, which it determined was Texas because the

inboard strap fitting was designed, manufactured, and tested there.41 The Superior Court

cited its previous decision in Ortega v. Yokohama Corp. of North America, where it

found that ―Virginia had the most significant relationship to the occurrence where the tire

at issue was designed and manufactured in Virginia.‖42 But focusing on the site of

manufacturing in determining the choice of law to apply has an obvious downside: it

39
   Opinion at *4 (emphasis added).
40
   The plaintiffs also argued that the location of the defective product was ―fortuitous‖ because
Bell did not know when it manufactured the part that it would end up in Mexico. But as this
Court observed in Ison, ―Most cases that discuss a fortuitous place of injury limit their discussion
to whether the location of the victim (not the product) was fortuitous.‖ 729 A.2d 832, 844 (Del.
1999) (emphasis added).
41
   Opinion at *4.
42
   2010 WL 1534044, at *3 (Del. Super. Mar. 31, 2010).
                                                12
encourages jurisdictions to change their laws to restrict remedies to victims so as to

attract manufacturers.43 That is, there might be a perverse incentive for jurisdictions to

restrict tort remedies if those jurisdictions can benefit from the jobs and tax revenues that

come with hosting manufacturing by helping the manufacturers to externalize the costs of

injuries caused by their products to victims around the globe. Thus, the trend has been

instead to look to the place where the injury-causing product was used, as the Superior

Court itself has noted previously: ―Modern choice of law considerations suggest that the

jurisdiction where the product is marketed has a greater interest than a jurisdiction where

a product is manufactured, developed, or tested.‖44 Here, the helicopter that crashed is


43
   Accordingly, the Restatement notes that ―[t]he place where the defendant‘s conduct occurred
is of less significance in situations where . . . a potential defendant might choose to conduct his
activities in a state whose tort rules are favorable to him.‖ Restatement (Second) of Conflicts of
Laws § 6 cmt. e. (1971). We are not the first to observe that focusing the choice of law analysis
on the site of manufacturing could provide incentives for states to enact manufacturing-friendly
tort laws that externalize the costs of preventable injuries from those manufacturers to victims
and society more generally. See, e.g., Phillips v. Gen. Motors Corp., 995 P.2d 1002, 1011-12
(Mont. 2000) (―[S]tressing the importance of the place of manufacture for choice of law
purposes in a product liability case would be unfair. . . . Applying the law of the place of
manufacture . . . simply because the product was manufactured out-of-state would allow a state
with a high concentration of industry to capture all of the benefits of a high threshold of liability
and a low level of compensation. Specifically, the manufacturing state could enjoy the benefits
associated with liability laws which favored manufacturers in order to attract and retain
manufacturing firms and encourage business within its borders while placing the costs of its
legislative decision, in the form of less tort compensation, on the shoulders of nonresidents
injured by its manufacturers’ products. This seems inherently unfair.‖) (internal citations
omitted) (emphasis added); see also Erin A. O‘Hara & Larry E. Ribstein, From Politics to
Efficiency in Choice of Law, 67 U. CHI. L. REV. 1151, 1213 (2000) (―Manufacturers might prefer
a place-of-manufacture or manufacturer‘s domicile rule to the place-of-sale rule. Rules geared to
the manufacturer‘s location secure a single tort standard for all of a manufacturer‘s sales and give
states an incentive to compete for tax revenues by offering products laws that are favorable to
manufacturers.‖) (emphasis added); Bruce L. Hay, Conflicts of Law and State Competition in the
Product Liability System, 80 GEO. L.J. 617, 652 (1992) (noting that a ―state could hope to
increase sales (and sales taxes) in its jurisdiction by making its laws more pro-defendant‖).
44
   Thompson v. Reinco, Inc., 2004 WL 1426971, at *1 (Del. Super. June 15, 2004) (quoting
Rasmussen v. Uniroyal Goodrich Tire Co., 1995 WL 945556, at *2 (Del. Super. Aug. 18, 1995)).
                                                 13
not marketed or sold in the U.S. at all.45 Bell never intended for the strap fitting to be

used in Texas, and in fact the only place it was ever used was in Mexico, where it was

installed in a helicopter owned by a Mexican company. As a result, the Superior Court‘s

emphasis on the second contact was misplaced.

       By contrast, the Superior Court did not give weight to the third contact, ―the

domicil, residence, nationality, place of incorporation and place of business of the

parties,‖ in its determination. It stated, without commentary, that ―[t]he decedents were

all Mexican citizens,‖ and that ―Bell is a Delaware corporation with its principal place of

business in Texas.‖46 The parties to this suit, the representatives of those decedents, are

also all Mexican citizens. Under the Restatement47 and other recent Superior Court

precedent, the parties‘ citizenship usually warrants more consideration. In Laugelle v.


See also 63B Am. Jur. 2d Products Liability § 1397 (2015) (―It has been held that the place of
manufacture of an allegedly defective product is a relatively unimportant factor in determining
choice of law under the most-significant-relationship test in a products liability case.‖); In re
W.R. Grace & Co., 418 B.R. 511, 519 (D. Del. 2009) (holding under Delaware‘s choice of law
rules that the conduct causing the injury took place where the product was installed, not where
the product was manufactured); Jaurequi v. John Deere Co., 986 F.2d 170, 175-76 (7th Cir.
1993) (―We can conceive of no legally cognizable reason why [the state of sale] legislature
should be concerned with the application of its statute to extinguish a foreign resident‘s claim
against a foreign corporation for injuries sustained on foreign soil. Of course, [the state of sale]
has an interest in preventing stale claims and promoting certainty of and finality to liability for
products within the state‘s stream of commerce. . . . This interest does not extend into perpetuity
in a highly mobile society where a product may find its way into all fifty states through the resale
market.‖) (internal citations omitted).
45
   App. to Opening Br. at 867 (Feb. 10, 2014, Hearing Transcript at 21). Although there is no
indication Bell was aware of the specific final destination of the strap fitting after it was
manufactured, other than that it was somewhere outside the U.S., Bell was aware of the final
destination of the helicopter itself. See App. to Opening Br. at 789 (Export Certificate of
Airworthiness, dated June 14, 1979).
46
   Opinion at *4.
47
   Restatement (Second) of Conflicts of Laws § 6 cmt. e. (1971) (―The state where these contacts
are grouped [i.e., where the parties are located] is particularly likely to be the state of the
applicable law if either the defendant‘s conduct or the plaintiff‘s injury occurred there.‖).
                                                14
Bell Helicopter Textron, Inc.—another case involving a Bell helicopter crash that was

still pending in the same courthouse when the Superior Court issued its decision in this

case—the Superior Court considered the location of the parties to be critical:

       Massachusetts, where the Pilot‘s loved ones experienced and still
       experience the economic difficulties, the pain, and the suffering his loss has
       visited upon them, and for which they seek some measure of recovery,
       holds the contacts far superior in this regard. It is there that the Laugelle
       Family lives with the consequences of the Pilot‘s demise.48

Here, there is no dispute that the decedents‘ representatives live with the consequences of

the decedents‘ deaths in Mexico. Bell‘s location is less pertinent to the issue of remedies

and damages: it is headquartered in Texas, but does business around the world, and the

safety of its products affect people in numerous nations.49

       As to the fourth contact, ―the place where the relationship, if any, between the

parties is centered,‖ the Superior Court determined that ―to the extent the relationship

between the parties in this case can be said to have been centered anywhere, it is centered

in Texas‖ because ―Texas is where the inboard strap fitting was designed, manufactured,

and tested.‖50 But there is no indication that any of the decedents‘ relatives had any

relationship with Bell before the helicopter crashed; the only relationship between the

parties is the crash itself. In a previous case involving a car crash with parties from

different states, this Court found that the only ―relationship‖ was the collision, and thus




48
   2013 WL 5460164, at *4 (Del. Super. Oct. 1, 2013).
49
   See Bell Helicopter – The Company, http://www.bellhelicopter.com/Company/Company.html
(last visited Feb. 6, 2015).
50
   Opinion at *4.
                                            15
the relationship was ―centered‖ where the collision took place.51 Here, if the relationship

is centered on the victims‘ involvement in the crash of a Bell-manufactured helicopter,

the fourth contact points to Mexico, where the helicopter had been used since 1979,

where the fitting was installed, and where the victims took off for their ill-fated journey.52

     3.      The Restatement § 6 Principles Also Favor the Application of Mexican Law

          Under the Restatement, the four contacts are considered based on the seven

principles put forth in § 6. Here, those principles also favor applying Mexican law.

          The first § 6 principle is ―the needs of the interstate and international systems.‖

The Superior Court quoted the comment to the Restatement in its analysis: ―Choice-of-

law rules, among other things, should seek to further harmonious relations between states

and to facilitate commercial intercourse between them.‖53               The Superior Court then

determined that applying Texas law, rather than Mexican law, would further this goal.

But, as Bell argues, allowing the Superior Court‘s ruling to stand could disserve

principles of international comity by impugning Mexico‘s judicial system as inadequate

to compensate its own citizens.          The Mexican people, acting through their elected

representatives, are entitled to determine for themselves the appropriate balance between

51
   Turner v. Lipschultz, 619 A.2d 912, 915 (Del. 1992) (―Finally, the only relationship (the
collision) among all of the parties . . . is centered in Delaware.‖); see also Lee v. Choice Hotels
Int’l Inc., 2006 WL 1148737 (Del. Super. Mar. 21, 2006) (holding that the relationship of the
parties was centered in Indonesia, where the accident occurred).
52
   See 63B Am. Jur. 2d Products Liability § 1399 (2015) (―The place where the relationship is
centered, which in a products liability action is often the place where the product is primarily
used, may be a predominant factor for purposes of determining which jurisdiction has the most
significant relationship to the parties and the occurrence. . . . Similarly, a strict liability action
against the manufacturer of an allegedly defective product that causes injury to an employee in
the course of employment is often governed by the law of the place where the employment
relation is centered, rather than the place of manufacture of the product.‖) (emphasis added).
53
   Opinion at *5 (quoting Restatement (Second) of Conflicts of Laws § 6 cmt. d. (1971)).
                                                 16
the remedies available to victims and limiting liability to encourage companies to operate

in Mexico.54 Providing incentives for Mexican citizens to evade the limits on remedies

and damages imposed by their own legal system when the defendant fortuitously happens

to be a U.S.-based company threatens to disturb international relations and to impede the

willingness of companies to do business in Mexico.55 The first § 6 principle, considered

by the Restatement to be the most important,56 thus strongly favors the application of

Mexican law to the remedies and damages available to the Plaintiffs.

       The second, third, and fifth principles balance the ―relevant policies of the forum‖

with the ―relevant policies of other interested states‖ and the ―basic policies underlying‖

tort law. Here, Delaware‘s only connection to the litigation, other than being the place of

the trial, is an entirely unrelated one: Bell is incorporated here. No party has suggested

that Delaware law should apply to this tort suit. According to the Restatement, when ―the

state of the forum has no interest in the case apart from the fact that it is the place of the




54
   Indeed, that principle may be particularly relevant in this context, because Mexican law relies
on a civil code rather than judge-made common law. Thus, whereas remedies and damages in
the U.S. might be determined according to (potentially unelected) judges, in Mexico, they are
solely determined by the (elected) legislators.
55
   See, e.g., F. Hoffmann-La Roche Ltd. v. Empagran S.A., 542 U.S. 155 (2004) (holding that
―principles of prescriptive comity‖ require limiting relief under American statutes to American
injury, not foreign injury, and observing that ―several foreign nations have filed briefs here
arguing that to apply our remedies would unjustifiably permit their citizens to bypass their own
less generous remedial schemes, thereby upsetting a balance of competing considerations that
their own domestic antitrust laws embody‖); Oetjen v. Cent. Leather Co., 246 U.S. 297, 304
(1918) (―To permit the validity of the acts of one sovereign state to be reexamined and perhaps
condemned by the courts of another would very certainly ‗imperil the amicable relations between
governments and vex the peace of nations.‘‖).
56
   Restatement (Second) of Conflicts of Laws § 6 cmt. d. (1971) (―Probably the most important
function of choice-of-law rules is to make the interstate and international systems work well.‖).
                                               17
trial . . . the only relevant policies of the state of the forum will be embodied in its rules

relating to trial administration.‖57

       In contrast, the policies of Mexico may be undermined if Texas law is applied.

Mexican law confers recognition on non-married partners, or ―concubinas,‖ but Texas

law does not.58 In this case, three of the victims‘ representatives are concubinas, and thus

may not be able to recover survivor benefits under Texas law or have standing to bring a

wrongful death action in Texas.59 The Superior Court sidestepped the issue: ―Applying

Texas law to Plaintiffs‘ remedies is not a steadfast contradiction of the Mexican policy

that makes remedies available to concubines. The Court declines to decide at this time if

[plaintiffs] Montes and Salas will recover under Texas law as concubines.‖60

       Moreover, the Mexican people, acting through their legislature, have chosen to

regulate their airspace under a national regime.61 It would be disrespectful to ignore the

policy choices Mexico has made in establishing that regime for the courts of Delaware to

accord them no weight.62 The Superior Court ―inferred‖ that Mexico‘s policies are


57
   Id. § 6 cmt. e.
58
   See Nevarez v. Bailon, 287 S.W.2d 521, 523 (Tex. Civ. App. 1956).
59
    Under Texas law, wrongful death actions are ―for the exclusive benefit of the surviving
spouse, children, and parents of the deceased.‖ Tex. Civ. Prac. & Rem. Code Ann. § 71.004(a).
60
   Opinion at *7. Plaintiff Gonzalez was also eventually identified as a concubina.
61
   See, e.g., Cliffs-Neddrill Turnkey Int’l-Oranjestad v. M/T Rich Duke, 734 F. Supp. 142, 149
(D. Del. 1990) (―[T]he country where the collision takes place has a strong interest in regulating
conduct within its borders.‖).
62
    Cf. Vasquez v. Bridgestone/Firestone, Inc., 325 F.3d 665, 675 (5th Cir. 2003) (―We are
mindful of the disparate levels of wrongful death damages provided under Texas and Mexican
law and the incentive for plaintiffs to sue in the United States. Given that all decedents and
plaintiffs are Mexican, however, there is little justification for applying Texas law, which seeks
to ‗protect[ ] the rights of its citizens to adequate compensation.‘ Were we to apply Texas law as
a means of righting any perceived inequities of Mexican law, we would be undercutting
Mexico‘s right to create a hospitable climate for investment.‖).
                                               18
intended to ―shield resident defendants from the potentially large financial burden

associated with these causes of action,‖ and thus ―Mexico does not have a strong policy

interest in the application of Mexican law here due to Bell‘s status as a non-resident

defendant.‖63 Even if the Superior Court‘s understanding of Mexican law was correct—

which Bell disputes64—it does not mean that Mexico‘s policy interest is subordinate to

Texas‘. Mexico is a sovereign nation with a distinct interest in regulating its own

airspace, and the aircraft it permits to fly there.65 By contrast, Texas would seem to have

little interest in the remedies available to Mexican citizens representing victims injured in

a helicopter that crashed in Mexico.66

       The fourth § 6 principle is ―the protection of justified expectations.‖ The plaintiffs

could not have reasonably expected that Texas law would apply to their legal claims.

Rather, as Mexican citizens whose loved ones boarded a helicopter for a flight that was to

start and end in Mexico, they should have expected to have their rights governed by

63
   Opinion at *5.
64
   See Reply Br. at 11-13 (―The Mexican policy interest, then, is to protect injured parties and not
to protect persons alleged to have injured them.‖).
65
   Cf. Gonzalez v. Chrysler Corp., 301 F.3d 377, 381-82 (5th Cir. 2002) (―Mexico, as a sovereign
nation, has made a deliberate choice in providing a specific remedy for this tort cause of action.
In making this policy choice, the Mexican government has resolved a trade-off among the
competing objectives and costs of tort law, involving interests of victims, of consumers, of
manufacturers, and of various other economic and cultural values. In resolving this trade-off, the
Mexican people, through their duly-elected lawmakers, have decided to limit tort damages with
respect to a child‘s death. It would be inappropriate—even patronizing—for us to denounce this
legitimate policy choice by holding that Mexico provides an inadequate forum for Mexican tort
victims.‖).
66
   Cf. In re Pirelli Tire, LLC, 247 S.W.3d 670, 679 (Tex. 2007) (dismissing a suit brought by
Mexican citizens on behalf of their relative, also a Mexican citizen, who was killed in a car crash
that took place in Mexico, on forum non conveniens ground in part because ―[t]he public
interests involved here strongly favor Mexico. Mexico‘s interest in protecting its citizens and
seeing that they are compensated for their injuries is paramount. The safety of Mexican
highways and products within the country‘s borders are also Mexican interests‖).
                                                19
relevant Mexican law. On the other hand, Bell is a U.S.-based company, and it chose to

maintain its headquarters and manufacturing facilities in Texas. It cannot protest that it

could not expect that Texas law might conceivably apply to a products liability suit

brought against it. But Bell was also aware that its helicopter was operated in Mexico, so

it could have reasonably expected that any litigation involving that helicopter would be

subject to Mexican law. Because the comment to the Restatement explains that this

principle is less relevant in the field of tort law,67 and it does not on balance point toward

applying Texas law, much less unambiguously, considering this factor does not override

the other factors supporting the application of Mexican law.

       The sixth principle is ―certainty, predictability and uniformity of result.‖ The

Restatement provides that ―[t]hese are important values in all areas of the law. To the

extent that they are attained in choice of law, forum shopping will be discouraged.‖68

This factor also favors applying Mexican law, rather than Texas law. Enabling foreign

citizens to opt out of the remedial schemes created by their own laws only encourages

forum shopping—or even defendant-shopping.69

       The final principle is ―ease in the determination and application of the law to be

applied.‖ Although it will undoubtedly place some strain on the Superior Court to have

to retain translators and hear from experts in Mexican law, that factor properly applies

with greater force to a motion to dismiss on forum non conveniens grounds, and not in

67
   Restatement (Second) of Conflicts of Laws § 6 cmt. b. (1971).
68
   Id. § 6 cmt. i.
69
   Cf. Martinez v. E.I. DuPont de Nemours & Co., Inc., 82 A.3d 1 (Del. Super. 2012) (holding
that the proper defendant was the victim‘s employer, an Argentinean company, not its ―great,
great, grand‖ parent, a Delaware corporation), aff’d on other grounds, 86 A.3d 1102 (Del. 2014).
                                              20
connection with the choice-of-law analysis, especially where, as here, the hardship is

largely of the plaintiffs‘ own making. It is unfair to trap litigants in the bind of applying

Texas law primarily because of the difficulties of translating legal materials from Spanish

to English, when the Spanish-speaking plaintiffs are the ones who first argued to have

this case heard in the courts of Delaware, which has no relevant connection with the suit,

instead of Mexico, where they live, or even Texas, which would at least be

geographically closer and has a higher likelihood of employing Spanish-speaking court

personnel.70 A court must not let its own lack of facility in a foreign language or foreign

law tilt the choice of law calculus. To do so is unfair to the parties and a signal that the

case should perhaps instead be heard in a forum with relevance to the case, rather than

Delaware.

                                  IV.    CONCLUSION

        For these reasons, based on the Restatement contacts, underlying principles, and

undisputed facts, Mexico has the most significant relationship to the liability, remedies,

and damages at issue. We therefore reverse the Superior Court‘s order determining that

Texas     law   should    apply    to   the    resolution   of   the    plaintiffs‘   claims.




70
   Approximately 6% of Delawareans speak Spanish, compared to nearly 1/3 of Texans. See
2013 American Community Survey 1-Year Estimates, Language Spoken At Home, available at
http://www.census.gov/acs/www/ (last visited Feb. 25, 2014).
                                              21
VAUGHN, Justice, dissenting:

       Under the Restatement (Second) of Conflict of Laws §§ 145, 146, and 175,

the law of Mexico, as the situs of the Appellees‘ injury, is presumed to apply to the

parties‘ rights and liabilities unless Texas has a more significant relationship to the

occurrence and the parties under the principles set forth in § 6 of the Restatement.71

Because I believe the Appellees have successfully rebutted the presumption that

Mexican law applies to the substantive issues of this case, I respectfully dissent.

       The contacts to be taken into account in applying the principles of § 6

include the four contacts set forth in § 145(2): (1) where the injury occurred, (2)

where the conduct causing the injury occurred, (3) the parties‘ domicil, residence,

nationality, place of incorporation and place of business, and (4) where the parties‘

relationship is centered.72 The contacts and factors are not to be applied by simply

counting up the interests on each side, but rather ―evaluated according to their

relative importance with respect to the particular issue.‖73

       In the case at bar, the § 145(2) factors largely off-set each other as to their

relative importance. The first and third factors take due notice that the injury

occurred in Mexico, the Appellees reside in Mexico, the Appellant is incorporated

in Delaware, and the Appellant‘s principal place of business is in Texas. As to the

71
   See Tumlinson v. Advanced Micro Devices, Inc., 106 A.3d, 983, 987 (Del. 2013).
72
   Id. at 987 (citing Restatement (Second) of Conflict of Laws § 6 (1971)).
73
   Travelers Indem. Co. v. Lake, 594 A.2d 38, 47 (Del. 1991) (quoting Restatement (Second) of
Conflict of Laws § 145 (1971)).
                                              1
second factor, the design, manufacture, and testing of the allegedly defective part

that caused the helicopter crash occurred in Texas. The Appellant argues that the

Appellees‘ additional claims of design defect and failure to warn lessen the relative

importance of Texas as the place where the conduct causing the injury occurred.

While this may be true, the second factor still seems to point primarily toward

applying Texas law. The fourth factor asks where the relationship of the parties is

centered. Comment (e) to § 145(2) indicates that this factor is considered when

there is a relationship between the parties and the injury is caused by an act

performed in the course of the relationship.74                  Here, the fourth factor is not

applicable.

        § 6 gives seven factors to be considered in determining what law governs the

substantive issues of a case.75 The list is not intended to be exclusive, and ―varying

weight will be given to a particular factor, or to a group of factors, in different

areas of choice of law.‖76



74
   Restatement (Second) of Conflict of Laws § 145(2), cmt. e (1971).
75
   As noted in the Majority opinion, the § 6 principles are:
             (a) the needs of the interstate and international systems,
             (b) the relevant policies of the forum,
             (c) the relevant policies of other interested states and the relative interests
             of those states in the determination of the particular issue,
             (d) the protection of justified expectations,
             (e) the basic policies underlying the particular field of law,
             (f) certainty, predictability and uniformity of result, and
             (g) ease in the determination and application of the law to be applied.
Id. § 6(2).
76
   Id. § 6, cmt. c.
                                                   2
       The first factor examines ―the needs of the interstate and international

system.‖77    ―Choice-of-law rules, among other things, should seek to further

harmonious relations between states and to facilitate commercial intercourse

between them.‖78 I also recognize that in this case the Appellant contends that

international comity is a factor that should lead to the application of Mexican law.

While I agree that international comity is a relevant factor in the choice of law

analysis, I am not persuaded that it should lead to the application of Mexican law

here. There is no persuasive evidence in the record that relations between Mexico

and Texas, or commercial intercourse between the two jurisdictions, will be

affected by choice of law.

       The second § 6 factor to be considered is ―the relevant policies of the

forum.‖79 Comment (e) of § 6 provides that where the forum state has no interest

in the litigation apart from the fact that it is the place of trial, its only relevant

policies will be those pertaining to trial administration.80 I believe that there can be

cases in which Delaware appears to have no role in the case other than as being the

place of trial, but where the law of another forum is so offensive to an important

public policy of Delaware, Delaware‘s policy becomes a significant factor in the




77
   Id. § 6(2)(a).
78
   Restatement (Second) of Conflict of Laws § 145(2), cmt. d (1971).
79
   Id. § 6(2)(b).
80
   Id. § 6, cmt. e.
                                               3
analysis.    In this case, however, I accept the Restatement commentary that

Delaware‘s interest is limited to trial administration.

       The third § 6 factor to be considered is ―the relevant policies of other

interested states and the relative interests of those states in the determination of the

particular issue.‖81 The laws of Mexico and Texas differ in a number of ways.

The distinction that seems to have received the most attention in this case is the

manner in which damages are determined in each sovereign. Both parties agree

that under Mexican law, damages are calculated under a statutory formula, which

Appellant‘s counsel described as a ―liquidated damages formula.‖82 Both parties

agree that one calculation applies to the passengers and another calculation, or

formula, applies to the pilots of the helicopter. The Appellees in this case include

the survivors of both categories. The Appellees contend that Mexico‘s statutory

limit on damages bars a full and fair recovery. The Appellant does not deny that

the measure of damages under Mexican law would be less than the measure of

damages under Texas law, which seeks to award a full and fair recovery as

determined by a jury.

       The Superior Court inferred that Mexico‘s policy and interest in capping

damages is to shield Mexican residents and companies that do business in Mexico
81
   Id. § 6(2)(c).
82
   Oral Argument at 46:33, Bell Helicopter Textron, Inc. v. Arteaga, No. 333, 2014 (Feb. 18,
2015) (―[Appellees‘ counsel] called [Mexico‘s statutory] damages a cap, and it is not a cap. It‘s
a liquidated damages formula.‖), available at
http://courts.delaware.gov/supreme/oralarguments/.
                                                4
from the potentially large financial burden of a damages award.83 The Appellant

disputes this finding, and contends that Mexico seeks to protect injured parties

rather than the persons alleged to have injured them. There is support in the

record, however, for the conclusion that the purpose of the statutory limit is to

protect Mexican defendants from liability for large and uncertain damage awards.84

Other authorities also support the conclusion that the purpose of the Mexican cap

on tort damages is to shield Mexican defendants from large and uncertain damage

awards.85

       For example, in Ford Motor Company v. Aguiniga, all but one of the

occupants of a vehicle were killed in an automobile accident that occurred in

Mexico.86 Some of the vehicle‘s occupants were residents of Texas, while others




83
   Arte[a]ga v. Bell Helicopter Textron, Inc., 2014 WL 2600092, at *6 (Del. Super. June 10,
2014) [hereinafter ―Opinion‖].
84
   See, e.g., Appellant‘s Op. Br. App. at A117 (Lic. Adalberto Chávez Bustos Affidavit at 9)
(―The purpose of the limits established under federal law . . . and the Federal District on
negligent homicide damages, is to protect defendants in their respective [Mexican] States for
liability for judgments which award large and uncertain sums of money . . . .‖).
85
   See, e.g., Ford Motor Co. v. Aguiniga, 9 S.W.3d 252, 260 (Tex. App. 1999) (concluding that
because the defendants were not citizens, residents, or businesses of Mexico, the statutory cap
was inapplicable); Vizcarra v. Roldan, 925 S.W.2d 89, 92 (Tex. App. 1996) (agreeing that
because the defendants consisted of a Texas citizen and a Texas corporation, Mexico‘s public
policy interest in capping damages to protect its businesses and citizens from excessive liability
would not be offended by the application of Texas law); Villaman v. Schee, 1994 WL 6661, at *4
(9th Cir. Jan. 10, 1994) (―Mexico‘s limitation of tort damages . . . is designed to protect its
residents from excessive financial burdens or exaggerated claims.‖) (internal quotation marks
omitted); Hurtado v. Superior Court, 522 P.2d 666, 670 (Cal. 1974) (―The interest of [Mexico]
in a tort rule limiting damages for wrongful death is to protect defendants from excessive
financial burdens or exaggerated claims.‖).
86
   Ford Motor Co., 9 S.W.3d at 256.
                                                5
were residents of Mexico.87 In affirming the trial court‘s determination that Texas

law applied, the Texas Court of Appeals stated:

           Our review of this case established that Mexico has no interest
           in this litigation. Ford is a United States corporation, not a
           Mexican corporation. Defendant Marta Valazquez was a Texas
           resident and United States citizen. This fact establishes that
           neither defendant is a Mexican resident, citizen, nor business.
           Therefore, there is not a Mexican defendant who would be
           protected by the limitations in damages under Mexican law.88

       It follows that where a Mexican plaintiff has the option of bringing suit in an

American state or federal court against a defendant who is neither domiciled nor

doing business in Mexico, Mexico has a significantly diminished interest in having

its statutory cap on damages applied. In other words, Mexico‘s relationship to the

issue of damages is significantly reduced. The Appellant‘s argument that Mexico

has an interest in seeing that its law of damages is applied here seems quite

unpersuasive when one considers that the result would be to limit the Mexican

Appellees‘ measure of damages to a lesser amount than the one provided under

Texas law.89

87
   Id.
88
   Id. at 260; see also Baird v. Bell Helicopter Textron, 491 F. Supp. 1129, 1140-41 (N.D. Tex.
1980) (stating that British Columbia‘s interest in protecting its citizens from excess liability is
not implicated if defendant is a Texan).
89
   Other authorities have reached the same conclusion. See Hurtado, 522 P.2d at 670 (―Since it
is the plaintiffs and not the defendants who are the Mexican residents in this case, Mexico has no
interest in applying its limitation of damages—Mexico has no defendant residents to protect and
has no interest in denying full recovery to its residents injured by non Mexican defendants.‖);
Ford Motor Co. v. Aguiniga, 9 S.W.3d at 259-61 (finding that Mexico has no interest in applying
its statutory cap on damages to limit plaintiffs‘ recovery because none of the defendants were
Mexican residents); Enterprise Prods. Partners, L.P. v. Mitchell, 340 S.W.3d 476, 482-83 (Tex.
                                                6
       Moreover, the Superior Court in the instant case found that Texas has a

strong interest in the regulation of the conduct of manufacturers that have business

operations in the state.90 The Texas system of ―tort liability for defective products

‗serves as an incentive to encourage safer design and to induce corporations to

control more carefully their manufacturing processes.‘‖91                 ―Texas‘ interest ‗is

particularly strong when the defective product in question was manufactured and

placed in the stream of commerce in the State of Texas.‘‖ 92 Nothing has been

brought to this Court‘s attention which appears to contradict these findings.

       In Tokio Marine & Fire Ins. Co., Ltd. v. Bell Helicopter of Textron, Inc., a

helicopter manufactured by Bell at a plant in Texas crashed in Japan, killing a




App. 2011) (finding that Mississippi has no interest in applying its statutory cap on tort damages
when the plaintiffs all reside in Mississippi and both defendants were Texas corporations with
their principal place of business in Texas); see also Bryant v. Silverman, 703 P.2d 1190, 1194-95
(Ariz. 1985) (Arizona law applied to Arizona resident‘s tort action arising out of an airplane
crash in Colorado partly because Colorado law did not allow for the full range of tort damages);
Baroldy v. Ortho Pharm. Corp., 760 P.2d 574, 580 (Ariz. App. 1988) (Arizona law applied to
Arizona resident‘s products liability action partly because state in which the injury occurred did
not recognize the cause of action).
90
   Opinion at *5. Other courts have recognized Texas‘ interest in regulating its corporations‘
conduct as a significant interest for the purposes of choice of law. See McLennan v. Am.
Eurocopter Corp., 245 F.3d 403, 426 (5th Cir. 2001) (―Texas has a strong interest in enforcing
its products liability laws against the manufacturers operating in the State.‖); Ford Motor Co., 9
S.W.3d at 260 (stating that Texas has a strong policy in controlling corporate action in the
manufacture of defective products); Baird, 491 F. Supp. at 1141 (―A related interest [of Texas] . .
. is the evident desire to force those Texas companies that fail to put adequate care into the
development and marketing of products to accept the responsibility for that lack of concern.‖).
91
   Opinion at *5 (quoting Mitchell v. Lone Star Ammunition, Inc., 913 F.2d 242, 250 (5th Cir.
1990)).
92
   Id. (quoting Lone Star Ammunition, Inc., 913 F.2d at 250).
                                                7
Japanese construction worker.93 Plaintiffs, Japanese insurance companies, filed

suit against Bell alleging negligence, strict liability in tort, and breach of

warranty.94     In determining whether to apply Japanese or Texas law to the

plaintiffs‘ claims, the federal district court found significance in the following

factors: (1) the crash of the helicopter and the injury occurred in Japan, (2) the

conduct causing the injury occurred in Texas, (3) the plaintiff insurance companies

were located in Japan, (4) the defendant‘s principal place of business was Texas,

and (5) the relationship of the parties was not centered in any particular country.95

       In addressing the third § 6 factor, the district court found that ―Texas has a

strong interest in applying its law to manufacturers of goods in Texas, regardless of

whether the persons suffering loss as a result of use of those goods are Texas

residents.‖96 The court concluded that Texas had the most significant relationship

to the occurrence and the parties, and thus Texas law should apply.97

       The Majority asserts that Texas has little interest in the remedies available to

Mexican citizens, but disregards Texas‘ significant interest in holding its

companies fully liable for their negligent manufacturing. The application of Texas

law would force Bell to accept responsibility for its negligent conduct and induce


93
   Tokio Marine & Fire Ins. Co., Ltd. v. Bell Helicopter of Textron, Inc., 1982 WL 623495, at *1,
*10 (S.D. Tex. July 8, 1982).
94
   Id. at *1.
95
   Id. at *10.
96
   Id. at *12 (internal citation omitted).
97
   Tokio, 1982 WL 623495, at *12.
                                                8
Bell to more carefully control its manufacturing processes. Moreover, because

Bell‘s principal place of business is in Texas, there is little doubt that Texas has a

significant interest in seeing that Bell manufactures the safest product possible,

even when the injuries sought to be prevented occur outside the State.98 ―The

economic results of a safe product and a good reputation are directly and indirectly

beneficial to the state.‖99

       The Majority also concludes that the policies of Mexico may be undermined

if Texas law is applied, and that to apply Texas law would ignore Mexico‘s choice

to regulate its airspace under a national regime. I disagree. This is a products

liability case in which the focus of the claim is on the product as opposed to the

helicopter crash itself. Mexico has limited interest in applying its law to regulate

the conduct of a Texas manufacturer. Mexico‘s sole interest in this case is seeing

its citizens fully and fairly compensated for their losses, an interest that is furthered

through the application of Texas law.100




98
   See Lone Star Ammunition, Inc., 913 F.2d at 250 (applying Texas law to a products liability
action brought by non-residents against a Texas business for injuries occurring in North
Carolina); Baird, 491 F. Supp. at 1140 (applying Texas law to a wrongful death action brought
by a Canadian plaintiff against a Texas aircraft manufacturer).
99
   Baird, 491 F. Supp. at 1141.
100
    See Tokio, 1982 WL 623495, at *12 (concluding that Japan‘s interest in seeing its citizens
compensated is furthered by the application of Texas law); see also Guitierrez v. Collins, 583
S.W.2d 312, 321 (Tex. 1979) (―[Mexico‘s cap on damages has] the effect of substantially
reducing a plaintiff‘s recovery compared to that which he might expect to receive in a United
States court.‖).
                                               9
       The fourth § 6 factor is ―the protection of justified expectations.‖101 This

factor is especially important when a party has molded its conduct to conform to

the requirements of a particular state.102 In this case, it seems speculative to think

that the Appellee had any expectations concerning litigation in the event of a crash.

Moreover, Bell, a company with its principal place of business in Texas, should

expect that Texas law will apply to claims arising out of the manufacture of faulty

helicopter equipment in Texas. Thus, the Appellant cannot be surprised by the

application of Texas law.

       The fifth § 6 factor is ―the basic policies underlying the particular field of

law.‖103 ―This factor is of particular importance in situations where the policies of

the interested states are largely the same, but where there are nevertheless minor

differences between their relevant local law rules.‖104 This factor does not appear

to have any significance in this case.

       The sixth § 6 factor is ―certainty, predictability and uniformity of result.‖105

The comment to this factor recognizes the importance of these values but also

cautions that ―it is often more important that good rules be developed than that

predictability and uniformity of result should be assured.‖106 The comment also


101
    Restatement (Second) of Conflict of Laws § 6(2)(d) (1971).
102
    Id. § 6 cmt. g.
103
    Id. §6(2)(e).
104
    Id. § 6 cmt. h.
105
    Restatement (Second) of Conflict of Laws § 6(2)(f).
106
    Id. § 6 cmt. i.
                                              10
observes that ―[p]redictability and uniformity of result are of particular importance

in areas where the parties are likely to give advance thought to the legal

consequences of their transaction.‖107 In this case, application of Texas law would

be consistent with several Texas cases that involved a defendant with a

manufacturing plant in Texas and an aviation crash occurring in a foreign

country.108

       The final § 6 factor is ―ease in the determination and application of the law

to be applied.‖109 Although this factor would seem to favor Texas, it is not

significant here.

       I agree with the Superior Court that an evaluation of the foregoing factors

according to their relative importance leads to the conclusion that Texas has a more

significant relationship to the occurrence and the parties than Mexico.

Accordingly, I believe that Texas law should apply.

       In reaching this conclusion, I recognize that there are cases that have

resolved a choice of Texas or Mexican law in favor of Mexico. For example, in
107
    Id. § 6(2)(e).
108
    See McLennan, 245 F.3d at 426 (applying Texas law to a Canadian plaintiff‘s claim stemming
from a helicopter crash that took place in Canada, which was filed against a defendant that did
business in Texas); Guizhi v. Bell Helicopter Textron, Inc., 1997 WL 786494, at *2 n.2 (N.D.
Tex. Dec. 16, 1997) (concluding that Texas law applies despite the plaintiffs‘ injury occurring in
China because two of the defendants had their principal place of business in Texas, and the
faulty helicopter that caused the injury was manufactured in Texas); Tokio Marine & Fire Ins.
Co., Ltd., 1982 WL 623495, at *12 (applying Texas law to a claim brought by Japanese plaintiffs
stemming from a Bell-manufactured helicopter crash taking place in Japan); Melton v. Borg-
Warner Corp., 467 F. Supp. 983, 986-87 (W.D. Tex. 1979) (determining that Texas law applied
to a claim resulting from a helicopter crash taking place in Germany).
109
    Restatement (Second) of Conflict of Laws § 6(2)(f) (1971).
                                               11
Figueroa v. Williams, a truck driver was paid to transport seventy-four illegal

aliens—all citizens of Mexico or Honduras—to Houston, Texas in a trailer.110

Instead, the driver abandoned the trailer at a gas station in Victoria, Texas.111 As a

result, nineteen of the aliens being transported died in the back of the trailer.112

Family members of the decedents, also citizens of Mexico and Honduras, brought

suit for wrongful death in Texas against the Delaware Limited Partnership that

manufactured the trailer and the New York Corporation that owned the trailer. 113

In determining whether to apply the law of Mexico, Honduras, or Texas to the

issue of damages, the Texas district court weighed the § 6 factors and concluded

that Texas had no interest in the application of its damages law.114

       Similarly, in Hoffman-Dolunt v. Holiday Inn, Inc., the plaintiff sued

defendants, Holiday Inns, Inc., and Posadas de Mexico, S.A. de C.V. for the

wrongful death of her husband, who died at a hotel in Ixtapa, Mexico.115 The

decedent was a resident of Mexico at the time of his death, and all of the alleged

wrongful conduct that caused his death took place in Mexico.116                   Defendant

Holiday Inns was a Tennessee corporation that owned and operated hotels in the



110
    Figueroa v. Williams, 2010 WL 5387599, at *1 (S.D. Tex. Dec. 17, 2010).
111
    Id.
112
    Id.
113
    Id.
114
    Figueroa, 2010 WL 5387599, at *5-11.
115
    Hoffman-Dolunt v. Holiday Inn, Inc., 1997 WL 33760924, at *1 (Tex. App. Feb. 27, 1997).
116
    Id. at *5.
                                             12
United States and in other countries.117        Defendant Posadas was a Mexican

corporation, with its principal place of business in Mexico.118 After considering all

of this information, the Texas Court of Appeals determined that Mexico had the

most significant relationship to the claim, and thus governed.119

      Finally, in Vizcarra v. Roldan, the plaintiff, a Mexican citizen, filed a

personal injury suit against the defendant, a Texas citizen, and the defendant‘s

employer, a Texas corporation, after he was struck by the defendant‘s vehicle in

Mexico.120 His wife and mother, also citizens of Mexico, filed bystander and loss

of consortium claims in the same lawsuit.121 The trial court applied Texas law and

awarded damages to the plaintiffs in varying amounts.122 On appeal, the Texas

Court of Appeals found that the trial court erred by applying Texas law over

Mexican law, and reversed.123

      In determining that Mexican law applied to the plaintiffs‘ claims, the

appellate court noted in Vizcarra that the plaintiffs were citizens of Mexico, the

defendants were citizens of Texas, and that the relationship between the parties

consisted solely of the accident, which took place in Mexico.124 The court then


117
    Id. at *2, *5.
118
    Id. at *5.
119
    Hoffman-Dolunt, 1997 WL 33760924, at *8.
120
    Vizcarra, 925 S.W.2d at 89-90.
121
    Id. at 90.
122
    Id.
123
    Id.
124
    Vizcarra, 925 S.W.2d at 91.
                                           13
addressed the Section 6 factors and found that ―while . . . Texas has a strong policy

interest in controlling corporate action in areas such as the manufacture of

defective products,‖125 that interest was not implicated for two reasons. First,

because the accident was caused by the negligence of an employee, there was no

corporate act on the part of the Texas company that caused the accident.126

Second, the court found that Mexico had no reason to defer to Texas to regulate

negligent conduct inside of its borders.127

       Notably, the appellate court agreed with the plaintiffs‘ assertion that when

defendants consist of a Texas citizen and a Texas corporation, Mexico‘s public

policy interest of protecting Mexican businesses and citizens from excessive

liability claims is not offended by application of Texas law.128 The court, however,

went on to find that because the Texas corporation in the case before it maintained

a warehouse and did business in Mexico, Mexico‘s public policy was applicable.129

       Each of these cases is distinguishable from the case at bar. In Figueroa, the

only connection that the claim had to Texas was that the defendant abandoned the

trailer in Texas, making it the place of the injury. Here, the Appellant has its

principal place of business in Texas and the defective component that caused the

helicopter crash was manufactured in Texas.         In Hoffman-Dolunt, all of the
125
    Id.
126
    Id.
127
    Id. at 91-92.
128
    Vizcarra, 925 S.W.2d at 92.
129
    Id.
                                          14
conduct that caused the injury took place in Mexico, and one of the defendants was

a Mexican corporation. Here, the negligent manufacturing that led to the injury

took place in Texas and the Appellant is a Delaware corporation with its principal

place of business in Texas. Finally, unlike in Vizcarra, it was Bell‘s manufacture

of a defective product that caused the injuries in the instant case, not the negligent

conduct of one of its employees. Moreover, because the conduct of the pilots is

not at issue in this case, Mexico‘s interest in controlling negligent conduct within

its borders is not implicated. The flexibility of the ―most significant relationship

test‖ requires that each case be decided on its own facts.130

          Lastly, I recognize the Majority‘s concern that three of the victims‘

representatives are concubinas, and thus may not be permitted to recover survivor

benefits or bring a wrongful death action in Texas. This issue, which is disputed

by the parties, is of little significance to our choice of law analysis. The Appellees

expressly moved for the application of Texas law to the issues of liability and

damages. It follows that they believe they can make a full and fair recovery under

Texas law, and have accepted any risk that their claims may be barred. The one

certainty, however, is that the Appellees‘ recovery will be limited if Mexican law

applies to their claims.




130
      Travelers Indem. Co., 594 A.2d at 48.
                                              15
      For all of the foregoing reasons, I would affirm the interlocutory order of the

Superior Court.




                                         16